DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed fails to disclose “wherein a position of the first catheter is determined with reference to the coil reference sensor”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 43-46, and 53-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard et al. (US 2004/0097805) in view of Amundson et al. (US 2005/0014995).
Verard et al. discloses a system comprising a first catheter (52; Fig. 1) having a first steerable segment ([0072]) and at least one coil sensor (58; [0072]) supported at a distal portion of the first catheter (Fig. 1). Verard et al. discloses catheter (52) comprises an open lumen to allow delivery of a medical device such as tissue ablation ([0072]). Verard et al. does not teach a second catheter, an ablation probe extendable from the second catheter, and an imaging element supported at the distal end of the second catheter. However, Amundson et al. teaches in the same field of endeavor, a catheter (21; Fig. 3) having a steerable segment (Fig. 3), an ablation probe (12; Fig. 3) extendable from a distal end of the second catheter (Fig. 3), and an imaging element (45) supported at the distal end of the second catheter (Fig. 3). With respect to the limitation of “wherein a position of the first catheter is determined with reference to the coil reference sensor”, is interpreted to be intended use.
With respect to claims 44-46, the steerable catheter of Amundson et al. is insertable and retractable within cathter of Verard et al.
With respect to claim 53, Amundson et al. discloses wherein the catheter includes a fluid delivery lumen ([0062]).
With respect to claim 54, Amundson et al. discloses an illumination source ([0082]).
With respect to claim 55, Amundson et al. discloses various instruments for a working channel ([0062]).
With respect to claims 55-56, Amundson et al. teaches an embodiment wherein the imaging catheter is separate from the ablation catheter ([0083]; Fig. 2A). It would have been obvious to one of ordinary skill in the art to have provided the imaging catheter as a deployable steerable catheter in order to capture images of the ablation catheter at various angles.
With respect to claim 57, Verard et al. discloses a processor (34; 48) in communication with the at least one coil sensor (58) to receive an orientation of the at least one coil sensor ([0096]), the processor is configured to map the orientation of the at least one coil sensor and a tissue surface image together ([0101]).
Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard et al. (US 2004/0097805) in view of Amundson et al. (US 2005/0014995) as applied to claim 43 above, and further in view of Goldreyer (US 5,385,146).
Verard et al. in view of Amundson et al. discloses the subject matter substantially as claimed except for a plurality of pairs of electromagnetic coil sensors arranged circumferentially from the distal end of the catheter. However, Goldreyer teaches in the same field of endeavor a pair of orthogonal sensors disposed circumferentially on the catheter (col. 3, lines 38-43). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Verard et al. with the sensors arranged circumferentially on the catheter as it is well known and as a rearrangement in parts is well within the skill level of one of ordinary skill in the art.
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard et al. (US 2004/0097805) in view of Amundson et al. (US 2005/0014995) and Goldreyer (US 5,385,146) as applied to claim 47 above, and further in view of Osadchy et al. (US 6,266,551).
Verard et al. in view of Amundson et al. and Goldreyer discloses the subject matter substantially as claimed except for wherein the plurality of pairs of electromagnetic coil sensors includes at least three pair of coil sensors each pair extending in an orthogonal direction with respect to the other pairs. However, Osadchy et al. teaches in the same field of endeavor wherein position sensing coils include three orthogonal pairs (col. 9, lines 4-14). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Verard et al. with three orthogonal pairs as it is well known in the art.
Claims 44-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard et al. (US 2004/0097805) in view of Amundson et al. (US 2005/0014995) as applied to claim 43 above, and further in view of Abele et al. (US 5,403,311).
Verard et al. in view of Amundson et al. disclose the subject matter substantially as claimed except for the ablation probe is extendable through a third catheter further comprising a needle including a distal port. However, Abele et al. teaches in the same field of endeavor an ablation catheter (54) comprising an extendable ablation probe (50; 58; 60; Fig. 8) further comprising a needle (56) including a distal port (not shown but similar to 39). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the ablation catheter for the ablation catheter as taught by Abele et al. in order to inject a drug (e.g., vasoconstrictor, anesthetic, etc., col. 3, lines 33-36).
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard et al. (US 2004/0097805) in view of Amundson et al. (US 2005/0014995) as applied to claim 43 above, and further in view of Wiltshire et al. (US 2004/0138529).
Verard et al. in view of Amundson et al. discloses the subject matter substantially as claimed except for further comprising a tissue grasping instrument extendable from a distal end of the second catheter, the tissue grasping instrument including a pullwire actuatable to angle a distal end of the tissue grasping instrument. Amundson discloses the passage of a variety of tools in a working channel. However, Wiltshire et al. teaches in the same field of endeavor tool arms that are steerable in any .
Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard et al. (US 2004/0097805) in view of Amundson et al. (US 2005/0014995) as applied to claim 43 above, and further in view of Ben-Haim (US 5,391,199).
Verard et al. in view of Amundson et al. discloses the subject matter substantially as claimed except for comprising a temperature sensor for monitoring an operation of the ablation probe. However, Ben-Haim teaches in the same field of endeavor comprising a sensor at the tip for acquiring local information including temperature (col. 3, lines 36-43). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Verard et al. with a sensor as taught by Ben-Haim in order to acquire local information including temperature.
Claims 59-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verard et al. (US 2004/0097805) in view of Amundson et al. (US 2005/0014995) as applied to claim 43 above, and further in view of Phan (US 2005/0059862).
Verard et al. in view of Amundson et al. discloses the subject matter substantially as claimed except for further comprising a hood deployable from the distal end of the second catheter. However, Phan teaches in the same field of endeavor a hood deployable from the catheter for RF ablation (Fig. 4 and 5). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Verard et al. with the hood as taught by Phan as deployable hood assemblies for electrodes are well known.
With respect to claim 61, Phan disclose the hood is formed from a translucent material ([0077]; porous; mesh; woven)
With respect to claim 62, Phan discloses the hood is formed from a polymer material ([0077]).
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. Applicant argues that the reference does not teach “wherein a position of the first catheter is determined with reference to the first coil reference sensor”. However, the Examiner respectfully disagrees with the applicant. The Examiner’s position is that the limitation recites functional language interpreted to be intended use. The location of the catheter can be determined from locating the coil reference sensor as the catheters are disposed within another.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793